257 So.2d 852 (1972)
In re Jerry Lee JUNIOR
v.
STATE.
Ex parte Jerry Lee Junior.
6 Div. 944.
Supreme Court of Alabama.
February 3, 1972.
Edward M. Selfe, Birmingham, for petitioner.
William J. Baxley, Atty. Gen., for the State.
MERRILL, Justice.
Petition of Jerry Lee Junior for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Junior v. State, 47 Ala.App. 518, 257 So.2d 844.
Writ denied.
HEFLIN, C. J., and LAWSON, HARWOOD and MADDOX, JJ., concur.